Citation Nr: 9921650	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  97-30 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs (VA) benefit purposes.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 decision of the VA 
Regional Office (RO) in Indianapolis, Indiana, which denied 
the appellant recognition as the veteran's surviving spouse 
for VA benefit purposes.  The appellant appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.

The veteran had active service from August 1964 to August 
1967.  He died in November 1995.


FINDINGS OF FACT

1.  The appellant and the veteran were married in June 1971 
and were divorced in September 1988.

2.  The appellant and the veteran were not married at the 
time of his death in November 1995.


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for VA benefit purposes have not 
been met.  38 U.S.C.A. §§ 101(a)(3), 103(c), 1310, 1318, 1541 
(West 1991); 38 C.F.R. §§ 3.1(j), 3.3(b), 3.5, 3.22, 3.50(b) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic facts in this case are not in dispute.  The veteran 
and the appellant were married in June 1971, and remained so 
until they were divorced in September 1988.  The veteran and 
the appellant were not married at the time of the veteran's 
death in November 1995, nor does the appellant contend that 
they were married at the time of the veteran's death.

The appellant contends that she was married to the veteran 
for 17 years and that their divorce was due to the misconduct 
of, or procured by the veteran without any fault on her part.  
She asserts that the veteran had physical and psychological 
problems associated with his service in Vietnam and that she 
should be entitled to some VA benefits following the 
veteran's death due to the hardship she endured during their 
lengthy marriage.

However, VA laws and regulations pertaining to payment of 
Dependency and Indemnity benefits and Death Pension benefits 
all provide that the appellant must have been married to the 
veteran at the time of his death.  See 38 U.S.C.A. §§ 1310, 
1318, 1541; 38 C.F.R. §§ 3.3(b), 3.5, 3.22.  These benefits 
are payable to a "surviving spouse" as defined in 38 C.F.R. 
§ 3.50(b).  A surviving spouse is a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death and "[w]ho lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse."  38 C.F.R. § 3.50(b).  Thus, while 
under VA regulations, the appellant may not have been 
required to reside with the veteran at the time of his death 
under certain circumstances, she must have, at a minimum, 
been married to the veteran at the time of his death.

The Board does acknowledge the differences in provisions 
regarding the definition of marriage for Social Security 
benefit purposes and VA benefit purposes, and acknowledges as 
true the hardships the appellant reports she endured during 
her marriage to the veteran.  However, the Board has no 
authority to ignore statutes promulgated by Congress 
pertaining to survivor benefits.  Consequently, the appellant 
is not entitled to recognition as the surviving spouse for VA 
benefit purposes.


ORDER

Recognition of the appellant as the veteran's surviving 
spouse for VA benefit purposes is denied.



		
	WARREN W. RICE, JR.	
	Member, Board of Veterans' Appeals






